Per Curiam:
The motion papers submitted by Jay A. Gilman and Isidor Enselman, as counsel for the plaintiff, are impertinent and disrespectful to the court. They will, therefore, be ordered stricken from the files of the court, and the two attorneys above named are censured and reprimanded for their contumacious conduct. The motion for a reargument is denied, with ten dollars costs, to be paid by the attorneys personally. Present — Clarke, P'. J., Laughlin, Dowling, Merrell and Greenbaum, JJ. Motion denied, with ten dollars costs to be paid by the attorneys personally, and the moving papers stricken from the files of the court.